(Por la Corte, a propuesta del
Juez Asociado Sr. Todd, Jx.)
Por Cuanto, el fiscal solicita la desestimación de estos recursos por abandono ya que el apelante no lia radicado en la corte inferior pliego de excepciones, transcripción de evidencia o exposición del caso, a pesar de haber radicado su escrito de apelación el día 10 de diciembre de 1940;
Por cuanto, el apelante radicó escrito de oposición alegando que la corte inferior le concedió el beneficio de pobreza y ordenó al ta-quígrafo procediera a transcribir la evidencia, lo que éste no hizo por haberse enfermado, pero que para la fecha de la vista de la moción de desestimación ya dicha transcripción -había sido radicada en la corte inferior, quien ordenó se le hicieran ciertas enmiendas para proceder entonces a su aprobación;
Por Cuanto, celebrada la vista correspondiente el fiscal se allanó a que se le diera oportunidad al apelante de perfeccionar su apela-ción si era cierto que la corte inferior había concedido un término para radicar la transcripción de evidencia;
Por CUANTO, el secretario de la corte inferior por carta que dirige al abogado defensor del apelante el día 15 de diciembre de 1941, o sea el mismo día de la vista celebrada ante esta Corte, le informa que el taquígrafo aun no ha radicado dicha transcripción con las enmiendas que le ordenó hacer la corte inferior el día 8 de los corrien-tes, por estar dicho empleado enfermo,
Por tanto, tomando en consideración las circunstancias con-currentes en estos casos, se declaran sin lugar las mociones de desesti-mación, sin perjuicio de que el fiscal las reproduzca si el apelante no ha perfeccionado sus apelaciones en el término de treinta (30) días a contar de la fecha de esta resolución.